        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Nelson v. Barr, 20-cv-0557                    )
                                              )

   RESPONSE TO EMERGENCY MOTION FOR PRESERVATION OF EVIDENCE

       The United States respectfully responds to Plaintiff Keith Nelson’s emergency motion for

preservation of evidence (ECF No. 160). Plaintiff’s motion seeks an order to preserve certain

physical evidence related to Plaintiffs Wesley Purkey and Dustin Honken, in the event their

scheduled executions are carried out. The motion asks the Court to order BOP to “preserve IV

tubing, syringes, and drug vials used in those executions.” (ECF No. 160-1 at 1). The motion

also asks the Court to order the Coroner or medical examiner—in the event that there is an

autopsy—to take specific steps as part of the autopsy. The government does not object to either

aspect of the proposed order, subject to two clarifications.

       First, to the extent Plaintiff seeks to have the Court mandate that a third party not before

the court—i.e., the county coroner—take certain actions, the Federal Bureau of Prisons (“BOP”)

does not take any position on whether the Court has the jurisdiction to issue such an order.

Second, upon confirmation of death and in releasing the body to the coroner, BOP does not

retain possession of the portion of the IV tubing and entry apparatus that remain connected to the

body of the inmate after execution; the portions that remain connected to the body afterwards
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 2 of 8




travel with the body and are thus no longer within the possession or control of BOP. With the

foregoing clarifications, the government does not object to the proposed order (ECF No. 161-1).


Dated: July 16, 2020                               Respectfully submitted,

 MICHAEL R. SHERWIN                                DAVID M. MORRELL
 Acting United States Attorney                     Deputy Assistant Attorney General
 DANIEL F. VAN HORN                                PAUL R. PERKINS
 Civil fChief, U.S. Attorney’s Office              Special Counsel
 /s/ _Alan Burch___________________                JEAN LIN (NY Bar 4074530)
 ALAN BURCH (D.C. Bar 470655)                      Special Litigation Counsel
 Assistant United States Attorney                  JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                            CRISTEN HANDLEY (MO Bar 69114)
 for the District of Columbia                      Trial Attorneys
 Washington, D.C. 20530                            Civil Division
 202-252-2550                                      Federal Programs Branch
 alan.burch@usdoj.gov                              Civil Division, Department of Justice
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20005
                                                   (202) 514-3716
                                                   Jean.lin@usdoj.gov
                                                   Jonathan.kossak@usdoj.gov
                                                   Cristen.handley@usdoj.gov


                                                   Attorneys for Defendants




                                               2
         Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 3 of 8




                                  CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I caused a true and correct copy of the foregoing

Response to Emergency Motion for Preservation of Evidence (ECF No. 160) to be served on all

counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019

Order, below is a list of all plaintiffs’ counsel of record (as most recently identified in the

signature pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 4 of 8




Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)

                                              2
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 5 of 8




Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004

                                              3
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 6 of 8




(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson


                                                  4
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 7 of 8




Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org




                                              5
        Case 1:19-mc-00145-TSC Document 162 Filed 07/16/20 Page 8 of 8




Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


Counsel for Richard Tipton, III.

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster




                                              6
